Action to recover damages for personal injuries sustained by plaintiff as the result of a collision between the motor car in which she was riding, owned by defendant Virgil P. Ettinger and operated by defendant Muriel C. Ettinger, and the motor truck of the defendant Leo E. Flynn, Inc. Judgment in favor of plaintiff and against defendant Leo E. Flynn, Inc., in the sum of $5,316.30 and costs, and in favor of defendants Ettinger as against the plaintiff. Appeal by corporate defendant only. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.